UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1767


ERIC S. CLARK,

                 Plaintiff – Appellant,

          v.

THE COUNTY OF FAIRFAX, VIRGINIA; JOHN H. KIM, in his
individual capacity and in his capacity as employee of
Fairfax County, Virginia; T. B. SMITH, in his individual
capacity and in his capacity as employee of Fairfax County,
Virginia; JOHN SPATA, in his individual capacity and in his
capacity as employee of Fairfax County, Virginia,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00286-LMB-JFA)


Submitted:   November 25, 2014                Decided:   December 2, 2014


Before GREGORY    and   AGEE,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric S. Clark, Appellant Pro Se. Jamie Marie Greenzweig, FAIRFAX
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric    S.    Clark      appeals   the   district      court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint as barred by

res     judicata.           We   have     reviewed   the     record   and    find   no

reversible error.            Accordingly, we affirm the district court’s

order.      Clark v. Cnty. of Fairfax, No. 1:14-cv-00286-LMB-JFA

(E.D.    Va.    July    21,      2014).      We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                             2